Exhibit 10.1

Supplemental Agreement No. 25

to

Purchase Agreement No. 1980

between

The Boeing Company

and

AMERICAN AIRLINES, INC

Relating to Boeing Model 777 Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into this      day of August, 2011, (SA-25)
by and between THE BOEING COMPANY, a Delaware corporation with offices in
Seattle, Washington, (Boeing) and American Airlines, Inc. (Customer);

RECITALS:

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980 dated as
of October 31, 1997, as amended and supplemented relating to Boeing Model 777
aircraft (the Purchase Agreement) (capitalized terms used herein without
definition shall have the meanings specified therefor in such Purchase
Agreement); and

WHEREAS, Customer has provided notice to exercise as a [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

WHEREAS, Boeing and Customer have agreed to [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1. Table of Contents:

The “Table of Contents” to the Purchase Agreement is deleted in its entirety and
a revised “Table of Contents” attached hereto and identified with an “SA-25”
legend, is substituted in lieu thereof to reflect the changes made by this
SA-25.

 

P.A. No. 1980   i   SA-25

BOEING PROPRIETARY



--------------------------------------------------------------------------------

2. Table 1-7:

Table 1-7 entitled 777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft
Delivery, Description, Price and Advance Payments is deleted in its entirety and
a revised Table 1-7, attached hereto, is substituted in lieu thereof to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. Supplemental Exhibit BFE1-2:

Supplemental Exhibit BFE1-2 entitled Buyer Furnished Equipment Variables
relating to Boeing Model 777-323ER Aircraft is deleted in its entirety and a
revised BFE1-2, attached hereto, is substituted in lieu thereof to set forth the
preliminary BFE [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4. Letter Agreement No. 6-1162-AKP-110R3:

Attachment C entitled Information Regarding QADP Rights to Letter Agreement
No. 6-1162-AKP-110R3 entitled Aircraft Purchase Rights and Substitution Rights
is deleted in its entirety and a revised Attachment C, attached hereto, is
substituted in lieu thereof [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] via this
SA-25.

Attachment B entitled Information Regarding MADP Rights to Letter Agreement
No. 6-1162-AKP-110R3 entitled Aircraft Purchase Rights and Substitution Rights
is deleted in its entirety and a revised Attachment B, attached hereto, is
substituted in lieu thereof [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] via this
SA-25.

Nothing in this SA-25 precludes Customer from hereafter exercising its
Substitution Right in accordance with Paragraph 5 of Letter Agreement
No. 6-1162-AKP-110R3 entitled Aircraft Purchase Rights and Substitution Rights.

 

5. Letter Agreement No. AAL-PA-1980-LA-04205R2:

Letter Agreement No. AAL-PA-1980-LA-04205R2 entitled Aircraft Performance
Guarantees – 777-323ER is deleted in its entirety and a revised Letter Agreement
No. AAL-PA-1980-LA-04205R3, attached hereto, is substituted in lieu thereof to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

 

P.A. No. 1980   ii   SA-25

BOEING PROPRIETARY



--------------------------------------------------------------------------------

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] which are being
exercised via this SA-25, in addition to all Aircraft set forth in Table 1-7,
which were exercised via Supplemental Agreement Numbers 22, 23, and 24.

 

6. Letter Agreement No. AAL-PA-1980-1105629:

Letter Agreement No. AAL-PA-1980-1105629 entitled Advance Payments and Permitted
Transactions, attached hereto, is added to the Purchase Agreement to set forth,
among other things, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this Supplemental Agreement No. 25, the terms of the
exhibits will control.

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY     AMERICAN AIRLINES, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

Attorney-In-Fact

    Its:  

 

 

P.A. No. 1980   iii   SA-25

BOEING PROPRIETARY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

  

PAGE & SA

NUMBER

1.

  Quantity, Model and Description    1, SA-20

2.

  Delivery Schedule    1, SA-20

3.

  Price    1, SA-20

4.

  Payment    2, SA-20

5.

  Miscellaneous    2, SA-20

 

TABLE

      

SA NUMBER

1.

 

777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

Original Purchase

Agreement, SA-3,

SA-17 & SA-18

1-1.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

   SA-1

 

P.A. No. 1980     SA-25

 

Table of Contents, Page i   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

1-2.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

   SA-2 & SA-6

1-3.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-4, SA-5, SA-6, SA-7 & SA-9

1-4.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-5, SA-6 & SA-9

 

P.A. No. 1980     SA-25

 

Table of Contents, Page ii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

1-5.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-10, SA-11,

SA-12 & SA-15

1-6.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-13

1-7.

 

777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Jul. [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Base Year

   SA-25

 

P.A. No. 1980     SA-25

 

Table of Contents, Page iii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

TABLE

      

SA NUMBER

2.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

3.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

 

EXHIBIT

      

SA NUMBER

A.

 

Aircraft Configuration

  

A1.

 

Aircraft Configuration – 777-323ER

   SA-20

B.

 

Aircraft Delivery Requirements and Responsibilities

   SA-20

C.

 

Defined Terms

   SA-20

 

P.A. No. 1980     SA-25

 

Table of Contents, Page iv   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

SUPPLEMENTAL EXHIBITS

  

SA NUMBER

AE1.

 

Escalation Adjustment Airframe and Optional Features - 777-323ER

   SA-20

BFE1.

 

BFE Variables

  

BFE1-2.

 

BFE Variables - 777-323ER

   SA-25

CS1.

 

Customer Support Variables

  

CS1-2

 

Customer Support Variables - 777-323ER

   SA-20

SLP1

 

Service Life Policy Components

  

EE1-BR1.

 

Engine Escalation and Engine Warranty

   SA-15

EE1-2.

 

Engine Escalation, Engine Warranty and Patent Indemnity – 777-323ER

   SA-20

 

P.A. No. 1980     SA-25

 

Table of Contents, Page v   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LETTER AGREEMENTS

      

PA or SA

NUMBER

6-1162-AKP-070

  Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft   

6-1162-AKP-071R1

  Purchase Obligations    PA3219

6-1162-AKP-072R3

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   SA-20

6-1162-AKP-073R1

  Accident Claims and Litigation    PA3219

6-1162-AKP-109R3

  Business Considerations    SA-20

6-1162-AKP-110R3

  Aircraft Purchase Rights and Substitution Rights    SA-20

Attachment A

  Description and Price for Eligible Models    SA-20

Attachment B

  Information Regarding MADP Rights    SA-25

Attachment C

  Information Regarding QADP Rights    SA-25

Attachment D

  Forms of Purchase Agreement Supplement    SA-20

Attachment E

  Letter Agreements    SA-20

Attachment F

  Information regarding MADP and QADP Rights if no 787s are reconfirmed    SA-20

6-1162-AKP-111

  Aircraft Performance Guarantees   

AAL-PA-1980-LA-1003346

  Aircraft Performance Guarantees - 777-323ER    SA-20

AAL-PA-1980-LA-04205R3

  Aircraft Performance Guarantees – 777-323ER    SA-25

6-1162-AKP-112

  Spares Matters   

6-1162-AKP-113

  Model 777 Miscellaneous Commitments   

6-1162-AKP-114R1

  Installation of Cabin Systems Equipment    SA-22

AAL-PA-1980-LA-1003493

  Installation of Cabin Systems Equipment – 777-323ER    SA-20

6-1162-AKP-115

  Component and System Reliability Commitments   

6-1162-AKP-116

  Price Adjustment on Rolls-Royce Engines   

6-1162-AKP-117

  Delivery Schedule   

6-1162-AKP-118R2

  Confidentiality    SA-20

6-1162-AKP-204

  Multiple Operating Weight Program Model 777-200IGW Aircraft    SA-6

 

P.A. No. 1980     SA-25

 

Table of Contents, Page vi   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

AAL-PA-1980-LA-1003536R1

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   SA-21

AAL-PA-1980-LA-1003344

  Open Configuration Matters -777-323ER    SA-20

AAL-PA-1980-LA-1104563

  Performance Guarantees for Rights Aircraft    SA-23

AAL-PA-1980-LA-1105629

  Advance Payments and Permitted Transactions    SA-25

 

P.A. No. 1980     SA-25

 

Table of Contents, Page vii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Table 1-7

777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft

Aircraft Delivery, Description, Price and Advance Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-01980     SA-20 APR 55725     SA-22, SA-23, SA-24, SA 25 APR 56305  
Boeing Proprietary   SA-25     Page 1



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

between

THE BOEING COMPANY

and

American Airlines, Inc.

Supplemental Exhibit BFE1-2

to Purchase Agreement Number 1980

 

P.A. No. 1980   BFE1-2   SA-25     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

relating to

BOEING MODEL 777-323ER AIRCRAFT

This Supplemental Exhibit BFE1-2 contains supplier selection dates, on-dock
dates and other requirements applicable to the Model 777-323ER aircraft
(Aircraft).

 

1. Supplier Selection.

Customer will:

Select and notify Boeing of the suppliers and part numbers of the following BFE
items by the following dates:

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   N/A   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  

 

 

P.A. No. 1980   BFE1-2   SA-25     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   ***   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  

 

 

** [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

*** [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980   BFE1-2   SA-25     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

2. On-dock Dates and Other Information.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2012

Aircraft

   [CONFIDENTIAL
PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2012

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2013

Aircraft

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2013

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

P.A. No. 1980   BFE1-2   SA-25     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2013

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2013

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

       

 

 

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2013

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT] 2013

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

       

 

 

P.A. No. 1980   BFE1-2   SA-25     Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

3. Additional Delivery Requirements - Import.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980   BFE1-2   SA-25     Page 6

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment B to Letter Agreement 6-1162-AKP-110R3 (Model 777)

Information Regarding MADP Rights

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

PA No. 1980   SA No. 25   Page 1 of 1



--------------------------------------------------------------------------------

Attachment C to Letter Agreement 6-1162-AKP-110R3 (Model 777)

Information Regarding QADP Rights

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

PA No. 1980   SA No. 25   Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]      

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1980-LA-04205R3

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas 75261-9616

 

Subject:    Aircraft Performance Guarantees – 777-323ER Reference:    Purchase
Agreement No. PA-1980 (Purchase Agreement) between The Boeing Company (Boeing)
and American Airlines, Inc. (Customer) relating to Model 777-323ER aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

For the Aircraft set forth in Table 1-7, which are exercised via Supplemental
Agreements No. 22, 23, 24, and 25, Boeing agrees to provide Customer with the
guarantees set forth in Attachment A hereto. These guarantees are exclusive and
will expire upon delivery of the Aircraft to Customer.

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Confidential Treatment.

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

 

AAL-PA-1980-LA-04205R2     SA-25 Performance Guarantees – 777-323ER     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

 

American Airlines, Inc. By  

 

Its  

 

 

AAL-PA-1980-LA-04205R2     SA-25 Performance Guarantees – 777-323ER     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]       The Boeing Company


P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1980-LA-1105629

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas 75261-9616

 

Subject:    Advance Payments and Permitted Transactions Reference:    Purchase
Agreement No. 1980 (the Purchase Agreement) between The Boeing Company (Boeing)
and American Airlines, Inc. (Customer) relating to Model 777 aircraft (the
Aircraft)

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

 

1. Advance Payments for Aircraft.

Notwithstanding Article 4.2 of the Purchase Agreement and any tables to the
Purchase Agreement that set forth Boeing’s standard [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Advance Payment Schedule for exercised Rights Aircraft
(“the Standard Advance Payment Schedule”), Boeing and Customer agree that the
Advance Payment Schedule [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], is hereby
amended as follows:

 

1.1 Customer will make Advance Payments to Boeing in the amount of [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] of each Aircraft and will do so as follows (the
“Modified Advance Payment Schedule”): (a) [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], and (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980     SA-25 Advance Payments and Permitted Transactions   Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

1.2 Notwithstanding Section 1.3 of Letter Agreement No. 6-1162-AKP-070 entitled
Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft, Customer
will pay Boeing [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

1.5 Attachment A hereto sets forth the calculation of the revised Advanced
Payments due as of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2. Permitted Transactions.

Notwithstanding Article 9.2 of the AGTA, Boeing agrees that Customer may from
time to time prior to delivery of any Aircraft enter into arrangements and
agreements with lenders, lessors or other parties (whose business includes, but
may not be limited to, the financing of aircraft) for the purpose of
(a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (an “Advance Payment
Facility”) and/or (b) consummating [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
pursuant to which the right to purchase an Aircraft, and the corresponding
obligation to make Advance Payments with respect thereto, are conveyed to such a
party [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and, together with an Advance
Payment Facility, the “Permitted Transactions”).

For the purpose of securing an Advance Payment Facility and notwithstanding the
provisions of the Security Agreement between Boeing and Customer dated as of
October 16, 2002, as may be subsequently amended or revised, Customer may
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] including the right to purchase an
Aircraft provided that Customer and Customer’s financiers accept Boeing’s
customary terms and conditions for consenting

 

P.A. No. 1980     SA-25 Advance Payments and Permitted Transactions   Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] including, but not limited to, the
following:

 

  (i) if Customer’s financier gives notice that it intends to exercise its
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Boeing shall have the right to assume
those rights with respect to such Aircraft [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] and received and retained by Boeing with respect to that Aircraft
(Manufacturer’s Option);

 

  (ii) Customer shall continue at all times to remain liable to Boeing under the
Purchase Agreement to perform all duties and obligations of Customer;

 

  (iii) Boeing shall not be subject to any additional liability as a result of
the pledge of security which Boeing would not otherwise be subject to under the
Purchase Agreement;

 

  (iv) the pledge of security shall not modify in any respect the continued
rights of Boeing under the Purchase Agreement, or require Boeing to divest
itself of title to or possession of the Aircraft, or any other things,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] and

 

  (v)

In lieu of the concessions granted to Customer under the Purchase Agreement,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] In calculating the amount payable by
the financier for an Aircraft, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
and this irrespective of whether the [CONFIDENTIAL PORTION OMITTED

 

P.A. No. 1980     SA-25 Advance Payments and Permitted Transactions   Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

  AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

To assist Customer [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Customer may
execute [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Any such [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] shall be subject to the conditions that (i) it shall not
subject Boeing to any liability as a result of the assignment which Boeing would
not otherwise be subject to under the Purchase Agreement and (ii) no such
assignment will require Boeing to divest itself of title to or possession of the
aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Purchase Agreement in connection
with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is contingent upon Boeing’s
consent, which shall not be unreasonably withheld or delayed. Boeing agrees to
cooperate in good faith with Customer and to take such actions as may be
reasonably requested by Customer to facilitate Permitted Transactions.
Notwithstanding Paragraph 1.1 above, Advance Payments in respect of any Aircraft
that is subjected to a Permitted Transaction will be made in accordance with the
Standard Advance Payment Schedule. Advance Payments for all Aircraft that are
not subject to Permitted Transactions will be made in accordance with Paragraph
1 above.

For avoidance of doubt, nothing within this Letter Agreement is intended to, nor
shall it, derogate the rights and obligations of Boeing and Customer with regard
to the financing of aircraft at or following delivery in accordance with Article
9.2 of the AGTA.

 

3. Confidential Treatment.

Customer and Boeing understand certain commercial and financial information
contained in this Letter Agreement is considered by Boeing and Customer as
confidential. Customer and Boeing agree that each will treat this Letter
Agreement and

 

P.A. No. 1980     SA-25 Advance Payments and Permitted Transactions   Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

the information contained herein as confidential and will not, without the prior
written consent of the other, disclose this Letter Agreement or any information
contained herein to any other person or entity, except as required by law or
government regulation.

 

Very truly yours, THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:                     , 2011 AMERICAN AIRLINES,
INC. By  

 

Its  

 

 

P.A. No. 1980     SA-25 Advance Payments and Permitted Transactions   Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment A

to

AAL-PA-1980-LA-1105629

entitled

Advance Payments and Permitted Transactions

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

P.A. No. 1980   SA-25  

Advance Payments and Permitted Transactions

BOEING PROPRIETARY